DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 15, claiming a method, comprising: positioning a swing-arm to receive a microelectronic substrate within a treatment chamber; placing a microelectronic substrate on a rotation component coupled to the swing-arm; positioning the microelectronic substrate underneath a nozzle(s) disposed within the treatment chamber; exposing the microelectronic substrate to a process treatment comprising a cryogenically cooled fluid; rotating the microelectronic substrate around a center point of the microelectronic substrate; and pivoting the swing-arm back-and-forth around a pivot point.
The closest prior art of record is that of U.S. Patent Application Publication No. 20160096207 to Butterbaugh.  Butterbaugh teaches an apparatus along with method of use comprising: a treatment chamber; a movable chuck coupled to a distal end of a support arm; a substrate rotational drive system; positioning the microelectronic substrate underneath a nozzle(s) disposed within the treatment chamber; exposing the microelectronic substrate to a process treatment comprising a cryogenically cooled fluid; rotating the microelectronic substrate around a center point of the microelectronic 
The advantage of the current invention over that of Butterbaugh is that the combination of the steps of rotation about a central point coupled with pivoting back-and-forth around a pivot point allows for a processing apparatus with a reduced footprint that varies the relative positioning of the fluid nozzle while the randomized motion provides for a more equalized processing of the substrate while reducing the risks of certain areas being over processed with other areas being under processed.
Since claim 15 is allowed, claims 16-20 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711